45 F.3d 423NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
William McDONALD, Plaintiff, Appellant,v.Debra A. PERKINS, and VNA, Milford-Whitinsville, Defendants,Appellees.
No. 94-1079.
United States Court of Appeals,First Circuit.
Jan. 30, 1995.

Appeal from the United States District Court for the District of Massachusetts [Hon.  Nathaniel M. Gorton, U.S. District Judge ]
William McDonald, pro se.
Leslie Lockard and Gaffin & Krattenmaker, P.C. on brief for appellee Visiting Nurse Association of the Greater Milford-Northbridge Area.
Alexandra B. Harvey and Taylor, Anderson & Travers on brief for appellee Debra A. Perkins.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have reviewed the decision to dismiss the complaint de novo, Negron-Gaztambide v. Hernandez-Torres, 35 F.3d 25, 27 (1st Cir. 1994), and conclude, accepting the complaint's allegations as true, that they are insufficient to state a cause of action as a matter of law under any theory presented.  Vartanian v. Monsanto Co., 14 F.3d 697, 700 (1st Cir. 1994).  Consequently, we affirm the decision of the district court for substantially the reasons stated in its memorandum and order of December 23, 1993.


2
Affirmed.